Order entered June 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01594-CV

                             JAMIE (JAMES) ROA, Appellant

                                             V.

                          DENISON CITY COUNCIL, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-13-1732

                                         ORDER
       Before the Court is appellee’s June 13, 2014 “Motion to Strike Appellant’s Original and

Amended Briefs and Appendices and Motion to Dismiss the Appeal.” We DENY the motion.

On the Court’s own motion, appellee may file an amended brief on or before July 11, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE